Name: Commission Regulation (EC) NoÃ 1619/2005 of 3 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 4.10.2005 EN Official Journal of the European Union L 258/1 COMMISSION REGULATION (EC) No 1619/2005 of 3 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 47,4 096 34,2 999 40,8 0707 00 05 052 89,2 999 89,2 0709 90 70 052 66,7 999 66,7 0805 50 10 052 58,3 382 63,8 388 66,1 524 62,6 528 59,7 999 62,1 0806 10 10 052 83,6 096 52,6 624 163,0 999 99,7 0808 10 80 388 76,2 400 101,2 508 26,4 512 82,6 528 45,5 720 59,6 800 143,1 804 63,3 999 74,7 0808 20 50 052 93,1 388 70,8 999 82,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.